Abatement Order filed June 27, 2013.




                                          In The

                       Fourteenth Court of Appeals

                                  NO. 14-12-00715-CR
                                  NO. 14-12-00716-CR
                                  NO. 14-12-00720-CR


                       WILBURT DWAINE CASH, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


                 On Appeal from the 240th District Court
                          Fort Bend County, Texas
  Trial Court Cause Nos. 11-DCR-057110, 11-DCR-057111, 10-DCR-055517


                       ABATEMENT ORDER
      Appellant, Wilburt Dwaine Cash, was convicted of six felonies:

(1) tampering with a witness committed on or about March 11, 20111;
(2) tampering with a witness committed on or about March 12, 20112;

      1
          Trial court cause number 11-DCR-057110; appellate cause number 14-12-00715-CR.
      2
          Trial court cause number 11-DCR-057111; appellate cause number 14-12-00716-CR.
(3) aggravated sexual assault3;
(4) aggravated kidnapping4;
(5) aggravated assault committed on or about September 12, 20105; and
(6) aggravated assault committed on or about March 6, 2011.6

      In a memorandum opinion issued June 20, 2013, we affirmed appellant’s
conviction of aggravated sexual assault (14-12-00718-CR) and dismissed for want
of jurisdiction his appeals regarding his convictions of aggravated kidnapping (14-
12-00719-CR) and aggravated assault committed on or about March 6, 2011 (14-
12-00728-CR).

      In dismissing cause numbers 14-12-00719-CR and 14-12-00728-CR, we
determined that appellant received sufficient consideration to make his waivers of
appeal in those causes valid. Appellant also signed waivers of appeal in the cause
numbers subject of this order (14-12-00715-CR, 14-12-00716-CR, and 14-12-
00720-CR). However, based on our review of the record, these waivers were not
supported by adequate consideration and are invalid.

      Additionally, the trial court’s Rule 25.2(a)(2) certifications of appellant’s
right to appeal in cause numbers 14-12-00715-CR, 14-12-00716-CR, and 14-12-
00720-CR have multiple boxes checked but apparently indicate that these were
plea bargain cases and appellant has a right to appeal “as to punishment only.”
The record demonstrates appellant did not plead guilty to these charges pursuant
to a plea bargain. On appeal in these causes, appellant challenges the sufficiency
of the evidence supporting his convictions, but the current certifications preclude


      3
          Trial court cause number 11-DCR-056924A; appellate cause number 14-12-00718-CR.
      4
          Trial court cause number 11-DCR-056925A; appellate cause number 14-12-00719-CR.
      5
          Trial court cause number 11-DCR-055517; appellate cause number 14-12-00720-CR.
      6
          Trial court cause number 11-DCR-056926A; appellate cause number 14-12-00728-CR.

                                             2
appellant from raising this issue in these appeals.

      Accordingly, we ORDER the appeals ABATED and direct the trial court to
file corrected Rule 25.2(a)(2) certifications of the defendant’s right of appeal in
cause numbers 14-12-00715-CR, 14-12-00716-CR, and 14-12-00720-CR.              The
court’s certifications for each cause are to be included in supplemental clerk’s
records and transmitted to this court by July 12, 2013. The appeals will be
reinstated when the supplemental clerk’s records have been filed. The court may
reinstate the appeals on the motion of any party or on its own motion.

      It is so ORDERED.




                                        PER CURIAM




                                          3